Citation Nr: 1825433	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-39 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic acquired psychiatric disorder, to include posttraumatic disorder (PTSD), intermittent explosive disorder, sleeplessness, and anxiety.  

2.  Entitlement to service connection for bilateral knee pain.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to August 1999.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Veterans Law Judge during a January 2018 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder which was at least as likely as not aggravated by the Veteran's service.  

2.  The Veteran has no current diagnosis for a bilateral knee disability.  


CONCLUSION OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychological disorder, variously diagnosed, to include a sleep disorder, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017). 

2.  The criteria for establishing service connection for bilateral knee pain have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks service connection for his psychiatric disorder and knee disability.  In May 2011, the RO issued a letter which advised the Veteran of the criteria for service connection.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA and identified private clinical records are obtained and associated with the electronic claims file. The Veteran has been afforded VA mental health examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

As for the knee disability, the Veteran has not been afforded a VA knee examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2016).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2006).

Here, the evidence of record does not show any current knee disability associated with the pain reported by the Veteran or any alleged incident or injury in service that could be related to the pain.  As such, failing to meet two requirements above, the Board finds that the duty to assist does not require VA to provide a VA examination.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Generally, service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).   

(a) Acquired Psychiatric Disorder

In order to establish service connection for an acquired psychiatric disorder such as PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under DSM-V); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  

If a stressor claimed by the Veteran is related to "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, his lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the his service.  38 C.F.R. § 3.304(f)(3) (2017).  

For VA purposes, fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The Board concludes, resolving reasonable doubt in the Veteran's favor, that the criteria for service connection for an acquired psychological disorder, to include intermittent expressive disorder, have been met on the basis of in-service aggravation. 

The first element, a current disability, is in part established by the VA examiner's diagnosis for intermittent expressive disorder during the January 2013 VA examination.  Even though the examiner concluded that the Veteran did not have a conclusive diagnosis of PTSD, the examiner found that the Veteran did have a current diagnosis of intermittent expressive disorder.  A 2013 private evaluation provided a diagnosis of mood disorder, not otherwise specified (NOS) and chronic anger state disorder, to include previous diagnosis of intermittent explosive disorder, but no diagnosis of PTSD.  An April 2014 private evaluation provided a diagnosis of PTSD and intermittent explosive disorder.  Although medical opinions disagree upon whether the Veteran has a current diagnosis of PTSD, all examinations agree that the Veteran has some type of anger issues either manifested as intermittent explosive disorder or chronic anger state disorder.  Therefore, the first element of current diagnosis of an acquired psychiatric disorder has been met.  

Reviewing the evidence of record, the Board finds that the second element of service connection-in-service stressors or events-has been met.  

At VA examination, private evaluations, and VA treatment sessions, the Veteran consistently reported an in-service incident where he and his fellow service members were struck by lightning in 1995.  One of the soldiers died as a result and he and other members were hospitalized for a week after the incident.  

Even though no official military records confirm the above in-service incidents, there is no evidence of record that contradicts them.  And the Veteran is competent to report his experiences.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes that the Veteran's in-service event occurred for the purpose of service connection claim.  The lightning strike, and death of a soldier at the time is easily confirmed by brief internet search.

Finally, the nexus requirement for entitlement of service connection is met because the July 2013 private evaluation provided an opinion that the Veteran's anger disorder began in school, but was "greatly exacerbated while he was in the military."  

The Veteran was afforded VA mental health examinations in January 2013 and July 2014.   

In the January 2013 VA examination, no diagnosis of PTSD that conforms to DSM-IV criteria was given, but diagnosis of intermittent explosive disorder was provided to the Veteran.  At the examination, the Veteran denied pre-military traumatic events including sexual, physical, or emotional abuse/neglect as a child, but related a history of ADHD and being prescribed Ritalin.  He reported that he was arrested following a fight at school, though he was vague about details of this incident and speculated that he was charged with simple assault.  As a significant event in service, the Veteran reported a lightning incident where he and four other individuals were struck by lightning on the rifle range.  He was in the hospital for about a week.  He denied any burns or related symptoms as a result of this incident.  He did report the death of another soldier that was in formation with him.  

After separation from the military, the Veteran related that he was married for 3 years, but divorced due to his anger and aggression; the Veteran reported that he had had significant difficulty in maintaining romantic relationships due to the level of his anger.  The Veteran stated that generally, he attempted to avoid interactions with others due to the unpredictable nature of his anger.  The Veteran reported a pattern of becoming verbally aggressive and intimidating with others.  He explained that when he was angry he often attempted to engage in physical altercations with others, but that they generally de-escalated the situation before it came to that point.  He endorsed drinking excessively following military service.  The examiner found that the in-service lighting incident was a traumatic event that involved actual or threatened death or serious injury or threat to the physical integrity of self or others, but that the event was not persistently re-experienced, that there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, that there was no persistent symptoms of increased arousal, and that the Veteran did not meet full criteria for PTSD.  

His symptoms were chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  Based on the personal interview with the Veteran, the examiner observed that intermittent explosive disorder, rather than PTSD, account for his symptoms better because his aggressive impulse dominated more than anxiety, which drives PTDS.  The examiner stated that the storms generally made the Veteran uneasy, but he denied experiencing any significant distress or avoidance behaviors.  The examiner found that the Veteran's emotional detachment appeared to be more of a function of his extreme irritability and anger rather than a feature of numbing of general responsiveness seen in PTSD.  Further, the examiner found that the Veteran's intermittent explosive disorder was less likely as not related to the reported in-service stressor, without additional rationale.  

In the July 2014 VA medical opinion, the examiner was asked whether the Veteran had a currently diagnosed acquired psychiatric disorder related to the lightning strike in service.  The examiner reviewed available records in the Veteran's claims file, to include an April 2014 private psychological evaluation, a July 2013 private psychological evaluation, VA medical records beginning August 2008, January 2013 VA examination.  The examiner found that the medical records indicated a variety of diagnoses, but the most prominent and consistently reported problems had been anger "dyscontrol" and acting out, which had been a lifelong pattern with onset well before military service.  The examiner acknowledged that PTSD associated with military service had been diagnosed, but that the records had been inconsistent and the majority of the records did not support the conclusion that full criteria for PTSD were met; rather, the majority of his functional impairment was associated with explosive anger and aggression.  Since these symptoms were lifelong pattern, the examiner concluded that the Veteran's psychiatric disorder was less likely than not related to military service. 

The Veteran also underwent private psychological evaluations.  In the July 2013 evaluation, a private clinical psychologist reviewed the Veteran's January 2013 VA examination report and conducted a personal interview with the Veteran.  The Veteran reported essentially the same stories for her childhood and military experiences.  Notably, when the Veteran was asked about his mood, he stated "irritated" and told that his usual mood was angry.  The psychologist noted that this anger was not intermittent.  The Veteran denied any wide mood swings but did report emotional liability with temper outbursts, destructive behavior.  The psychologists stated that this actually began with a conduct disorder when he was in school and that this was "greatly exacerbated while he was in the military."  The Veteran stated "really bad, don't care, bad."  The Veteran responded when asked about depression that he felt down once in a while for a few hours, but this did not rise to the level of a diagnosable depression.  In summary, the psychologist concluded that the Veteran's condition did not meet the criteria for PTSD with no complaint of anxiety or depression.  He was diagnosed with chronic anger state disorder, which the psychologist found was aggravated while he was in service.  

Lastly, in the April 2014 private psychological evaluation, the Veteran reported that he continued to have occasional nightmares about the lightning event.  He also reported that he avoided stimuli associated with the trauma, as he had difficulty being around blood, cannot watch gory movies, and became frightened and even disoriented around storms. He also indicated that he was currently receiving treatment for aggressiveness and difficulty in controlling his temper.  He reported that he lost his temper a couple of times per week, and often became quite volatile.  He admitted that he had history of destroying property during anger outbursts, has thrown things, and even once flipped over a table.  The BAI test revealed that the severity of anxiety symptomatology of the Veteran was in the upper end of the moderately severe range.  His most severe symptoms as measured by this instrument included an inability to relax, fear of the worst happening, and nervousness.  PDS test - a self-report assessment tool designed to aid in the diagnosis of PTSD based on DSM-IV-TR criteria - revealed the presence of PTSD that was causing severe impairment in functioning.  The psychologist provided diagnosis of PTSD and intermittent explosive disorder, but did not provide any nexus opinions concerning the Veteran's psychiatric conditions.  

Based on the evidence above, the Board finds that all psychology experts who examined the Veteran agreed that the Veteran currently suffers from an acquired psychiatric disorder related with his anger and aggressiveness. The April 2014 psychologist did not investigate the Veteran's history before service as much as the other experts did, but those experts who inquired about the Veteran's childhood and pre-military history all agree that the Veteran has a "life-long" problem with his aggressive impulse.  Further, at least one expert, the July 2013 clinical psychologist, opined that the Veteran's psychiatric condition was aggravated by his military service.  

Therefore, the evidence is in equipoise in regards to whether a nexus or aggravation exists.  Consequently, the Board resolves reasonable doubt in the Veteran's favor to find that the aggravation element is met.  

In conclusion, considering the Veteran's claims file in its entirety, the Board finds that the evidence is at least in equipoise as to whether the Veteran's intermittent explosive disorder or chronic anger state disorder is aggravated by his in-service incidents.  Therefore, resolving reasonable doubt in his favor, the Board finds that service connection for an acquired psychological disorder is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

(b)  Bilateral Knee Pain

The criteria for establishing service connection for bilateral knee pain have not been met.  38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

Specifically, the Board finds that there is no current diagnosis of a right or left knee disability.  Absent evidence of a current disability, a claim for service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the Veteran reports pain in his knees daily, but he does not seek treatment for the pain.  See e.g., January 2018 Board hearing transcript, at 8.  While the Veteran is competent to report his own pain, pain alone without any functional impairment is not a disability.  Indeed, there is no mention of knee disabilities or injuries in any medical evidence of record, and the only evidence in support of the disability claim is the Veteran's testimony during the Board hearing.  He had acute knee problems in service, which resolved.  No record has been filed since this hearing, and there is nothing in the evidence to indicate that the Veteran has been diagnosed with a chronic knee disability since his separation from service or that the knee pain causes functional impairment.  No evidence is found to support an in-service injury or diagnosis of knee disabilities.  Therefore, the Board finds that the first element of service connection is not met, and thus, entitlement for the service connection for bilateral knee pain is denied.


ORDER

Entitlement to service connection for chronic acquired psychiatric disorder, to include, intermittent explosive disorder and a sleep disorder is granted. 

Entitlement to service connection for bilateral knee pain is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


